Order                                                                                                  Supreme Court
                                                                                                     Lansing, Michigan

  September 28, 2005                                                                                     Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
  128308-9                                                                                             Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
                                                                                                         Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Stephen J. Markman,
            Plaintiff-Appellee,                                                                                       Justices


  v       	                                                          SC: 128308     

                                                                     COA: 236360      

                                                                     Wayne CC: 99-003988-01 

  CHRISTINE JACKSON, 

             Defendant-Appellant. 

  _________________________________________/ 

  PEOPLE OF THE STATE OF MICHIGAN,

            Plaintiff-Appellee, 

  v       	                                                          SC: 128309     

                                                                     COA: 236361      

                                                                     Wayne CC: 99-003987-01 

  CHRISTINE JACKSON, 

             Defendant-Appellant. 

  _________________________________________/ 


               On order of the Court, the application for leave to appeal the December 16,
  2004 judgment of the Court of Appeals is considered, and it is DENIED, because we are
  not persuaded that the questions presented should be reviewed by this Court.




                       I, CORBIN R. DAVIS, Clerk of the Michigan Supreme Court, certify that the
                   foregoing is a true and complete copy of the order entered at the direction of the Court.
                         September 28, 2005
                 _________________________________________
       d0919                                                                 Clerk